UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 5840 El Camino Real, Suite 108, Carlsbad, CA92008 (Address of principal executive offices) (760) 438-5470 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of May 15, 2009, there were 20,920,781 shares of our common stock issued and outstanding. WHO’S YOUR DADDY, INC. FORM 10-Q MARCH 31, 2009 INDEX Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Item 4T. Controls and Procedures 19 Part II – Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Certifications PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS WHO’S YOUR DADDY, INC. BALANCE SHEETS March 31, 2009 December 31, 2008 (unaudited) Assets Current assets: Cash and cash equivalents $ - $ - Accounts receivable, net of allowance of $60,468and $60,468 at March 31, 2009 and December 31, 2008, respectively. 36,032 33,496 Inventories 1,348 - Prepaid and other 2,403 37,691 Total current assets 39,783 71,187 Property and equipment, net 40,807 45,708 Intangible assets, net 143,711 143,711 Deposits and other 36,335 36,335 Total assets $ 260,636 $ 296,941 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ 860,167 $ 833,364 Accrued expenses 1,208,193 1,285,163 Accrued litigation 1,790,000 1,790,000 Notes payable 667,000 607,000 Due to officers 345,378 221,618 Total current liabilities 4,870,738 4,737,145 Notes payable 307,146 232,146 Total liabilities 5,177,884 4,969,291 Shareholders’ deficit Preferred stock, $0.001 par value: 20,000,000 shares authorized,333,333 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively. 333 333 Common stock, $0.001 par value: 100,000,000 shares authorized,20,920,781 and 19,870,781 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively. 20,921 19,871 Additional paid-in capital 24,530,867 24,436,127 Accumulated deficit (29,469,369 ) (29,128,681 ) Total shareholders’ deficit (4,917,248 ) (4,672,350 ) Total liabilities and shareholders’ deficit $ 260,636 $ 296,941 See accompanying Notes to Financial Statements. 3 WHO’S YOUR DADDY, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2009 2008 Sales $ 160,420 $ 102,823 Cost of sales 93,239 74,287 Gross profit 67,181 28,536 Operating expenses: Selling and marketing 119,174 81,689 General and administrative 239,338 491,320 Total operating expenses 358,512 573,009 Operating loss (291,331 ) (544,473 ) Interest expense 48,957 84,422 Interest income - (2,061 ) Change in fair value of derivative liabilities - - Gain on extinguishment of debt - (288,217 ) Other, net 400 (3,200 ) Loss before income taxes (340,688 ) (335,417 ) Income taxes - - Net loss $ (340,688 ) $ (335,417 ) Basic and diluted net loss per share: $ (0.02 ) $ (0.04 ) Weighted average number of common shares used in per share calculations: Basic and diluted 20,497,722 8,929,093 See accompanying Notes to Financial Statements. 4 WHO’S YOUR DADDY, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net loss $ (340,688 ) $ (335,417 ) Adjustments to reconcile net loss to netcashused in operating activities: Gain on extinguishment creditor settlements - (288,217 ) Common stock issued for services rendered 95,790 Stock compensation expense - 114,353 Depreciation 4,901 6,741 Amortization of debt discount 35,000 - Changes in operating assets and liabilities: Accounts receivable (2,536 ) (31,467 ) Inventories (1,348 ) 74,287 Prepaid expenses and other assets 35,288 24,566 Accounts payable 26,803 120,971 Accrued expenses 48,030 303,375 Accrued litigation - (22,000 ) Due to officers and related parties 98,760 (11,953 ) Net cash used in operating activities - (44,761 ) Cash flows from investing activities: Trademarks - (9,599 ) Net cash used in investing activities - (9,599 ) Cash flows from financing activities: Proceeds from the sale of common stock and stock subscription receivable - 55,985 Net cash provided by financing activities - 55,985 Net increase (decrease) in cash and cash equivalents - 1,625 Cash and cash equivalents at beginning of period - 145 Cash and cash equivalents at end of period $ - $ 1,770 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ 74,110 Cash paid during the period for income taxes $ - $ - Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock to settle creditor obligations $ - $ 302,643 Issuance of common stock for services $ 95,790 $ - See accompanying Notes to Financial Statements. 5 WHO’S YOUR DADDY, INC. NOTES TO FINANCIAL STATEMENTS March 31, 2009 (UNAUDITED) 1. Business Business Who’s Your Daddy,Inc. (the “Company”) manufactures (on an outsource basis), markets, sells and distributes its The King of Energy® energy drinks and energy shots centered on its trademark-protected brand, Who’s Your Daddy®. The Company’s primary focus is to expand upon sales of its energy drinks and concentrated energy “shots”, and it is exploring opportunities for the licensing of its proprietary name, Who’s Your Daddy®, for products that can take advantage of this distinctive name, including related products such as energy bars. Management’s Plan of Operations For the years ended December31, 2008 and 2007, revenues declined to $745,050 from $981,919, respectively, primarily due to the lack of operating capital, resulting in reduced sales and marketing efforts, including payments for slotting fees for shelf space at retail outlets.The Company has also incurred net losses of $2,644,172 and $1,934,947 for the years ended December31, 2008 and 2007, respectively.For the three months ended March 31, 2009, revenues were $160,420 and the Company experienced a net loss of $340,688.As of March31, 2009, there was negative working capital of more than $4.8 million including $1.8 million of an accrued arbitration award for a lawsuit against the Company. The Company’s cash requirements have been and will continue to be significant.The Company’s operations will require cash in 2009 to fund: 1) marketing, 2) new product development, 3) expansion of its distribution network, 4) purchasing inventory, 5) administrative costs, 6) payment of past due accounts payable, and 7) other working capital needs.Management believes the Company’s operating losses have resulted from a combination of insufficient revenues generated to support its sales and marketing efforts, new product development and administrative time and expense of being a small publicly-traded company. Management continues to actively seek capital through various sources.During the third quarter of 2008, the Company raised $380,000 through the issuance of convertible promissory notes.Due to the current economic environment and the Company’s current financial condition, management cannot be assured there will be adequate capital available when needed and on acceptable terms.The factors described above raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements have been prepared on a going concern basis which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets and liabilities that might result from the outcome of this uncertainty. 6 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2008 as reported in the Company’s Form 10-K have been omitted.In the opinion of management, the financial statements include all adjustments, consisting of normal recurring accruals necessary to present fairly the Company’s financial position, results of operation and cash flows.The results of operations for the three-month period ended March 31, 2009 are not necessarily indicative of the results to be expected for the full year. These statements should be read in conjunction with the financial statements and related notes which are part of the Company’s Annual Report on Form 10-K for the year ended December 31, Accounting for Equity Instruments Issued to Consultants The Company measures compensation expense for its non-employee stock-based compensation under Emerging Issues Task Force (“EITF”) No. 96-18 “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” The fair value of the option issued or committed to be issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of the Company’s common stock on the date the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to the statement of operations and credited to additional paid-in capital. Debt Issued with Common Stock Debt issued with common stock is accounted for under the guidelines established by Accounting Principles Board ("APB") Opinion No. 14 “Accounting for Convertible Debt and Debt issued with Stock Purchase Warrants” under the direction of EITF 98-5, “Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios”, EITF 00-27 “Application of Issue No 98-5 to Certain Convertible Instruments”, and EITF 05-8 Income Tax Consequences of Issuing Convertible Debt with Beneficial Conversion Features.
